DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,277,166. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.

Application 17/671445
U.S. Patent 11,277,166
1. A method for occupancy sensing using ultra-wideband (UWB), comprising: receiving channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations; and utilizing a classification model to predict occupancy of each of the plurality of locations based on CIR tensors formed from the CIR measurements from each of the UWB transceiver nodes.
2. The method of claim 1, further comprising: performing time synchronization on the CIR measurements to time-align the CIR tensors across the UWB transceiver nodes; and utilizing the CIR tensors, as time-aligned, as input to the classification model.
3. The method of claim 1, further comprising: periodically reassigning one of the plurality of UWB transceiver nodes to be a transmitter and the other of the plurality of UWB transceiver nodes to be receivers; and collecting the CIR measurements of the one of the plurality of UWB transceiver nodes operating as a transmitter from the other of the UWB transceiver nodes operating as receivers.

4. The method of claim 1, further comprising normalizing the CIR tensors before applying the CIR tensors to the classification model.

5. The method of claim 1, wherein the classification model is a single-input multi-output classification model, and the CIR tensors of the plurality of UWB transceiver nodes are concatenated into a single 3D tensor as input to the single-input multi-output classification model.
6. The method of claim 1, wherein the classification model is a multi-input multi-output classification model, each of the UWB transceiver nodes feeds data into a separate set of layers, and outputs of the layers for each of the UWB transceiver nodes are concatenated into a single layer for multi-task classification.
7. The method of claim 1, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and further comprising: utilizing the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weighting the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the UWB transceiver nodes.
8. A system for occupancy sensing using wireless communications, comprising: a computing device including a processor programmed to: receive channel impulse response (CIR) measurements from a plurality of wireless transceiver nodes arranged about a plurality of locations; and utilize a classification model to predict occupancy of each of the plurality of locations based on CIR tensors formed from the CIR measurements from each of the wireless transceiver nodes.
9. The system of claim 8, wherein the processor is further programmed to: perform time synchronization on the CIR measurements to time-align the CIR tensors across the wireless transceiver nodes; and utilize the CIR tensors, as time-aligned, as input to the classification model.
10. The system of claim 8, wherein the processor is further programmed to: periodically reassign, per channel, one of the plurality of wireless transceiver nodes to be a transmitter and the other of the plurality of wireless transceiver nodes to be receivers; and collect the CIR measurements of the one of the plurality of wireless transceiver nodes operating as a transmitter from the other of the wireless transceiver nodes operating as receivers.
11. The system of claim 8, wherein the processor is further programmed to normalize the CIR tensors before applying the CIR tensors to the classification model.
12. The system of claim 8, wherein the classification model is a single-input multi-output classification model, and the processor is further programmed to: concatenate the CIR tensors of the plurality of wireless transceiver nodes into a single 3D tensor; and input the 3D tensor to the single-input multi-output classification model.
13. The system of claim 8, wherein the classification model is a multi-input multi-output classification model, and the processor is further programmed to: feed data from each of the wireless transceiver nodes into a separate set of layers; and concatenate outputs of the layers for each of the wireless transceiver nodes into a single layer for multi-task classification.
14. The system of claim 8, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and the processor is further programmed to: utilize the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weight the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the wireless transceiver nodes.
15. A non-transitory computer-readable medium comprising instructions for occupancy sensing using ultra-wideband (UWB) that, when executed by a processor, cause the processor to: receive channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations; and utilize a classification model to predict occupancy of each of the plurality of locations based on CIR tensors formed from the CIR measurements from each of the UWB transceiver nodes.


16. The medium of claim 15, further comprising instructions that, when executed by the processor, cause the processor to: perform time synchronization on the CIR measurements to time-align the CIR tensors across the UWB transceiver nodes; normalize the CIR tensors before applying the CIR tensors to the classification model; and utilize the CIR tensors, as normalized and time-aligned, as input to the classification model.

17. The medium of claim 15, further comprising instructions that, when executed by the processor, cause the processor to: periodically reassign, per channel, one of the plurality of UWB transceiver nodes to be a transmitter and the other of the plurality of UWB transceiver nodes to be receivers; and collect the CIR measurements of the one of the plurality of UWB transceiver nodes operating as a transmitter from the other of the UWB transceiver nodes operating as receivers.
18. The medium of claim 15, wherein the classification model is a single-input multi-output classification model, and, further comprising instructions that, when executed by the processor, cause the processor to: concatenate the CIR tensors of the plurality of UWB transceiver nodes into a single 3D tensor; and input the 3D tensor to the single-input multi-output classification model.

19. The medium of claim 15, wherein the classification model is a multi-input multi-output classification model, and further comprising instructions that, when executed by the processor, cause the processor to: feed data from each of the UWB transceiver nodes into a separate set of layers; and concatenate outputs of the layers for each of the UWB transceiver nodes into a single layer for multi-task classification.

20. The medium of claim 15, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and further comprising instructions that, when executed by the processor, cause the processor to: utilize the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weight the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the UWB transceiver nodes.

1. A method for occupancy sensing using ultra-wideband (UWB), comprising: receiving channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations; performing time alignment on the CIR measurements to time-align the CIR tensors across the UWB transceiver nodes; and utilizing a classification model to predict occupancy of objects in each of the plurality of locations based on the CIR tensors as time-aligned, formed from the CIR measurements from each of the UWB transceiver nodes.


2. The method of claim 1, further comprising: periodically reassigning one of the plurality of UWB transceiver nodes to be a transmitter and the other of the plurality of UWB transceiver nodes to be receivers; and collecting the CIR measurements of the one of the plurality of UWB transceiver nodes operating as a transmitter from the other of the UWB transceiver nodes operating as receivers.

3. The method of claim 1, further comprising normalizing the CIR tensors before applying the CIR tensors to the classification model.

4. The method of claim 1, wherein the classification model is a single-input multi-output classification model, and the CIR tensors of the plurality of UWB transceiver nodes are concatenated into a single 3D tensor as input to the single-input multi-output classification model.
5. The method of claim 1, wherein the classification model is a multi-input multi-output classification model, each of the UWB transceiver nodes feeds data into a separate set of layers, and outputs of the layers for each of the UWB transceiver nodes are concatenated into a single layer for multi-task classification.
6. The method of claim 1, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and further comprising: utilizing the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weighting the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the UWB transceiver nodes.
7. A system for occupancy sensing using ultra-wideband (UWB), comprising: a computing device including a processor programmed to: receive channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations; perform time alignment on the CIR measurements to time-align the CIR tensors across the UWB transceiver nodes; and utilize a classification model to predict occupancy of objects in each of the plurality of locations based on the CIR tensors as time-aligned formed from the CIR measurements from each of the UWB transceiver nodes.



8. The system of claim 7, wherein the processor is further programmed to: periodically reassign, per channel, one of the plurality of UWB transceiver nodes to be a transmitter and the other of the plurality of UWB transceiver nodes to be receivers; and collect the CIR measurements of the one of the plurality of UWB transceiver nodes operating as a transmitter from the other of the UWB transceiver nodes operating as receivers.
9. The system of claim 7, wherein the processor is further programmed to normalize the CIR tensors before applying the CIR tensors to the classification model.
10. The system of claim 7, wherein the classification model is a single-input multi-output classification model, and the processor is further programmed to: concatenate the CIR tensors of the plurality of UWB transceiver nodes into a single 3D tensor; and input the 3D tensor to the single-input multi-output classification model.
11. The system of claim 7, wherein the classification model is a multi-input multi-output classification model, and the processor is further programmed to: feed data from each of the UWB transceiver nodes into a separate set of layers; and concatenate outputs of the layers for each of the UWB transceiver nodes into a single layer for multi-task classification.
12. The system of claim 7, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and the processor is further programmed to: utilize the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weight the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the UWB transceiver nodes.
13. A non-transitory computer-readable medium comprising instructions for occupancy sensing using ultra-wideband (UWB) that, when executed by a processor, cause the processor to: receive channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations; perform time alignment on the CIR measurements to time-align the CIR tensors across the UWB transceiver nodes; and utilize a classification model to predict occupancy of objects in each of the plurality of locations based on the CIR tensors as time-aligned, formed from the CIR measurements from each of the UWB transceiver nodes.

14. The medium of claim 13, further comprising instructions that, when executed by the processor, cause the processor to: normalize the CIR tensors before applying the CIR tensors to the classification model; and utilize the CIR tensors, as normalized and time-aligned, as input to the classification model.


15. The medium of claim 13, further comprising instructions that, when executed by the processor, cause the processor to: periodically reassign, per channel, one of the plurality of UWB transceiver nodes to be a transmitter and the other of the plurality of UWB transceiver nodes to be receivers; and collect the CIR measurements of the one of the plurality of UWB transceiver nodes operating as a transmitter from the other of the UWB transceiver nodes operating as receivers.
16. The medium of claim 13, wherein the classification model is a single-input multi-output classification model, and, further comprising instructions that, when executed by the processor, cause the processor to: concatenate the CIR tensors of the plurality of UWB transceiver nodes into a single 3D tensor; and input the 3D tensor to the single-input multi-output classification model.

17. The medium of claim 13, wherein the classification model is a multi-input multi-output classification model, and further comprising instructions that, when executed by the processor, cause the processor to: feed data from each of the UWB transceiver nodes into a separate set of layers; and concatenate outputs of the layers for each of the UWB transceiver nodes into a single layer for multi-task classification.

18. The medium of claim 13, wherein the classification model is a multi-input multi-output classification model using a multi-task mask, and further comprising instructions that, when executed by the processor, cause the processor to: utilize the multi-task mask to identify multi-task attentions from the CIR tensors to produce multi-task weights for each seating location; and weight the outputs using the multi-task weights to produce outputs, as weighted, that account for spatial features correlated across the UWB transceiver nodes.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ekbatani (US 2015/0050944) in view of Jo (US 2021/0107380).

4.    As per claim 1, Ekbatani teaches a method for occupancy sensing using ultra-wideband (UWB), comprising: receiving channel impulse response (CIR) measurements from a plurality of UWB transceiver nodes arranged about a plurality of locations (Ekbatani, ¶0004 – 0005); and 
Jo teaches utilizing a classification model to predict occupancy of objects in each of the plurality of locations based on CIR tensors formed from the CIR measurements from each of the UWB transceiver nodes (Jo, ¶0007, 0014).
Therefore, taking the combined teaching of Ekbatani and Jo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of controlling occupant condition in order to achieve convenient and safe environment for users. 

5. Claims 9 and 15 are similarly analyzed as claim 1 for the same reason showed above. 

Allowable Subject Matter

6.	Claims 2-8, 10-14 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if applicant file terminal disclaimer to overcome double patenting rejection shown above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637